Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 13-14 and 18 rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeRosa (US 2017/0015583)
Regarding claim 1, DeRosa teaches a display panel (Abs, [0006-0008, 0015-0132]), comprising a substrate (the glass substrate, Abs, [0006-0008, 0016-0022, 0073-0083]), a black matrix (the black matrix segments, Abs, [0006-0008, 0016-0022, 0084-0089]), and a polymer film (the adhesion agent positioned between the glass substrate and the black matrix segments, Abs, [0050, 0006-0008, 0016-0022, 0033-0072]) disposed between the substrate (the glass substrate, Abs, [0006-0008, 0016-0022, 0073-0083]) and the black matrix (the black matrix segments, Abs, [0006-0008, 0016-0022, 0084-0089]) and used to increase an adhesive force (abs, [0007-0008]) between the substrate  (the glass substrate, Abs, [0006-0008, 0016-0022, 0073-0083]) and the black matrix (the black matrix segments, Abs, [0006-0008, 0016-0022, 0084-0089]).

Regarding claim 13, DeRosa teaches a display device (Abs, [0006-0008, 0015-0132]), comprising a display panel (Abs, [0006-0008, 0015-0132]). As stated in the rejection of claim 1, Derosa teaches that the display panel comprises a substrate, a black matrix, and a polymer film disposed between the substrate and the black matrix and used to increase an adhesive force between the substrate and the black matrix.  

Regarding claims 2, 14 and 18, DeRosa also teaches the following elements:
(Claims 2 and 14) the polymer film (the adhesion agent positioned between the glass substrate and the black matrix segments, Abs, [0018, 0049-0054]) comprises at least one acrylate polymer unit ([0018, 0050-0053]), the acrylate polymer ([0018, 0050-0053]) is manufactured according to a first monomer and a second monomer ([0050-0053] the adhesion agent is a functional polymer including a copolymer prepared from at least two monomers), and the first monomer and the second monomer are acrylate derivatives ([0050-0053]).
(Claim 18) a thickness of the polymer film (the adhesion agent positioned between the glass substrate and the black matrix segments, Abs, [0018, 0049-0054]) is less than 500 nm ([0065], 1nm to 0.5μm).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 15-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa as applied to claims 2 and 14 above, and in view of Moon (WO 2019/088371A1).
Regarding claims 3-4 and 16-17, DeRosa already teaches the polymer film (the adhesion agent positioned between the glass substrate and the black matrix segments, Abs, [0050, 0006-0008, 0016-0022, 0033-0072]) is an adhesive layer (Abs, [0050-0053, 0006-0008, 0016-0022]) manufactured according to the first monomer and the second monomer ([0050-0053]), the first monomer ([0050-0053]) is 2-dimethylaminoethyl methacrylate ([0052]), DeRosa does not explicitly point out that the first monomer is dimethylaminoethyl methacrylate and the second monomer is 2-chloroethyl acrylate.
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) a polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) is an adhesive layer (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) manufactured according to a first monomer and a second monomer (Pages 3-5), wherein the first monomer is N-dimethylaminoethyl methacrylate (DMAEMA, N is an integer of 1 to 10, Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1), and the second monomer is 2-chloroethyl acrylate (CEA, Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa such that the first monomer is dimethylaminoethyl methacrylate and the second monomer is 2-chloroethyl acrylate since this would help to provide a polymeric adhesive having excellent adhesion to various substrates and excellent resistance under various conditions even in a thin thickness (Moon, Page 2, paragraph 9-10).

Regarding claim 5, DeRosa does not explicitly point out that the polymer film is manufactured by chemical vapor deposition and a thermal curing process according to the first monomer and the second monomer.
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) the polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) is manufactured by chemical vapor deposition (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) and a thermal curing process according to the first monomer and the second monomer (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa since this would help to provide a polymeric adhesive having excellent adhesion to various substrates and excellent resistance under various conditions even in a thin thickness (Moon, Page 2, paragraph 9-10, Examiner notes).
Examiner notes: The patentability of a product does not depend on its method of production. Per MPEP 2113 I, product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 15, DeRosa does not teach that a transmittance of the acrylate polymer ranges from 99% to 100%.
MPEP 2144. 05 I.).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa to recognize and try that a transmittance of the acrylate polymer ranges from 99% to 100% since this would help to provide a polymeric adhesive having a good transmittance, excellent adhesion to various substrates and excellent resistance under various conditions even in a thin thickness (Moon, page 6, paragraph 6, Page 2, paragraph 9-10).

Regarding claim 19, DeRosa does not teach that the polymer film is manufactured by undergoing a thermal cross-linking reaction in a thermal curing process according to an intermediate product of the polymer film.
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) the polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) is manufactured by undergoing a thermal cross-linking reaction (Fig. 1, Page 3, paragraph 5) in a thermal curing process according to an intermediate product (Fig. 1, Page 3, paragraph 5) of the polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa since this would help to provide a polymeric adhesive having excellent adhesion to various substrates and 

Regarding claim 20, DeRosa does not teach that the intermediate product of the polymer film is manufactured by chemical vapor deposition and a thermal curing process according to the first monomer and the second monomer.
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) the intermediate product (Fig. 1, Page 3, paragraph 5) of the polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) is manufactured by chemical vapor deposition (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) and a thermal curing process according to the first monomer and the second monomer (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa in view of Moon since this would help to provide a polymeric adhesive having excellent adhesion to various substrates and excellent resistance under various conditions even in a thin thickness (Moon, Moon, Page 2, paragraph 9-10, Examiner notes)).

Claims 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over DeRosa (US 2017/0015583) in view of Moon (WO 2019/088371A1).
Regarding claim 6, DeRosa teaches a manufacturing method of a display panel (Abs, [0003, 0006-0008, 0015-0132]), comprising: 
using a first monomer and a second monomer ([0050-0053] the adhesion agent is a functional polymer including a copolymer prepared from at least two monomers) to form an intermediate product of a polymer film (the adhesion agent positioned between the glass substrate and the black matrix 
coating ([0007, 0018]) a black matrix (the black matrix segments, Abs, [0006-0008, 0016-0022, 0084-0089]) on the intermediate product of the polymer film ([0007, 0018]); and 
making the intermediate product of the polymer film undergo a reaction to form the polymer film ([0018]) having an adhesive force (abs, [0007-0008, 0018]).  
DeRosa does not explicitly point out that making the intermediate product of the polymer film undergo a thermal cross-linking reaction to form the polymer film having the adhesive force.
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) making the intermediate product (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) of the polymer film  (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) undergo a thermal cross-linking reaction (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) to form the polymer film  (the cured adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) having the adhesive force (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa since this would help to provide a polymeric adhesive having excellent adhesion to various substrates and excellent resistance under various conditions even in a thin thickness (Moon, Page 2, paragraph 9-10).

Regarding claims 7-8, DeRosa already teaches the polymer film (the adhesion agent positioned between the glass substrate and the black matrix segments, Abs, [0050, 0006-0008, 0016-0022, 0033-0072]) is an adhesive layer (Abs, [0050-0053, 0006-0008, 0016-0022]) manufactured according to the first monomer and the second monomer ([0050-0053]), the first monomer ([0050-0053]) is 2-
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) a polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) is an adhesive layer (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) manufactured according to a first monomer and a second monomer (Pages 3-5), wherein the first monomer is N-dimethylaminoethyl methacrylate (DMAEMA, N is an integer of 1 to 10, Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1), and the second monomer is 2-chloroethyl acrylate (CEA, Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa in view of Moon such that the first monomer is dimethylaminoethyl methacrylate and the second monomer is 2-chloroethyl acrylate since this would help to provide a polymeric adhesive having excellent adhesion to various substrates and excellent resistance under various conditions even in a thin thickness (Moon, Page 2, paragraph 9-10).

Regarding claim 9, DeRosa does not teach that the intermediate product of the polymer film is manufactured by chemical vapor deposition according to the first monomer and the second monomer.
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) the intermediate product (Fig. 1, Page 3, paragraph 5) of the polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) is manufactured by chemical vapor deposition (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) according to the first monomer and the second monomer (Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1).


Regarding claim 10, DeRosa does not teach that the polymer film is manufactured by undergoing a thermal cross-linking reaction in a thermal curing process according to an intermediate product of the polymer film.
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) the polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1) is manufactured by undergoing a thermal cross-linking reaction (Fig. 1, Page 3, paragraph 5) in a thermal curing process (Fig. 1, Page 3, paragraph 5) according to an intermediate product (Fig. 1, Page 3, paragraph 5) of the polymer film (the adhesive polymer coating of CEA-co-DMAEMA in Fig. 1, Page 3, paragraph 5, Page 4, Paragraph 1).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa since this would help to provide a polymeric adhesive having excellent adhesion to various substrates and excellent resistance under various conditions even in a thin thickness (Moon, Page 2, paragraph 9-10).

Regarding claim 11, DeRosa also teaches that a thickness of the polymer film (the adhesion agent positioned between the glass substrate and the black matrix segments, Abs, [0018, 0049-0054]) is less than 500 nm ([0065], 1nm to 0.5μm).

Regarding claim 12, DeRosa does not teach that a thermal curing reaction temperature ranges from 100˚C to 140˚C.
Moon teaches that (Fig. 1, abs, pages 3-7 of the English translation of WO 2019/088371A1) a thermal curing reaction temperature (Fig. 1, Page 3, paragraph 5) ranges from 100˚C to 140˚C (Page, 5, Paragraph 7, 110˚C to 120˚C)
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Moon for the system of DeRosa in view of Moon since this would help to provide a polymeric adhesive having excellent adhesion to various substrates and excellent resistance under various conditions even in a thin thickness (Moon, Page 2, paragraph 9-10).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 





/Shan Liu/
Primary Examiner, Art Unit 2871